     Case 5:19-cv-00071-MCR-MJF Document 14 Filed 09/12/19 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                              PANAMA CITY DIVISION

                            CASE NO. 5:19-cv-00071-MCR-MJF

BRUCE WILSON,

        Plaintiff,

v.


GULF WORLD MARINE PARK, INC.,

      Defendant.
_________________________________/

                            JOINT NOTICE OF SETTLEMENT

        Plaintiff, BRUCE WILSON (“Plaintiff”) and Defendant, GULF WORLD MARINE

PARK, INC., (“Defendant”) (collectively, the “Parties”) by and through their undersigned counsel,

hereby notify this Court that the Parties have reached a resolution in this case. The Parties are in

the process of finalizing the Settlement and request for dismissal with prejudice, and anticipate

filing same with the Court within the next fourteen (14) days.

        Dated this 12th day of September, 2019.

Respectfully submitted,                         Respectfully submitted,

/s/ Noah E. Storch                                By: s/ Ellen Ross Belfer
Noah E. Storch, Esq.                              Ellen Ross Belfer, Esq.
Florida Bar No.0085476                            Florida Bar No. 685208
RICHARD CELLER LEGAL, P.A.                        Tiffany L. Anderson, Esq.
10368 W. State Road 84, Suite 103                 Florida Bar No. 83995
Davie, Florida 33324                              LEÓN COSGROVE, LLP
Telephone: (866) 344-9243                         255 Alhambra Circle, Suite 800
Facsimile: (954) 337-2771                         Coral Gables, FL 33134
E-mail: noah@floridaovertimelawyer.com            Telephone: (305) 740-1987
                                                  Facsimile: (305) 437-8158
Counsel for Plaintiff                             Email: ebelfer@leoncosgrove.com
                                                  Email: tanderson@leoncosgrove.com

                                                  Counsel for Defendant
